Citation Nr: 9935241	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of severe 
trauma to head to include severe headaches, periodic dizzy 
spells, depression, memory lapses, inability to focus and 
concentrate, periodic blurred vision, tinnitus, cognitive 
deficit, and residuals of a tracheostomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION

The appellant served at various times in an active duty for 
training and an inactive duty training status with the Army 
National Guard and the Reserve component from January 1984 to 
January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to service connection for the 
residuals of a head injury.  The appellant perfected an 
appeal of that decision.


FINDING OF FACT

The appellant has failed to establish that he was disabled by 
an injury incurred during inactive duty training and that he 
is a veteran for VA benefits purposes.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of severe trauma to the head is denied as a matter of law.  
38 U.S.C.A. § 101(2), (22), (23), and (24), 106, 1110, 1131 
(West 1991); 38 C.F.R. § 3.6(a), (c), (d), (e) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The United States Army Reserve Components unit records of 
reserve training show that the appellant was assigned to the 
Army National Guard, Headquarters Company, 132d Engineering 
Battalion, and that he was in attendance for a scheduled 
drill on Sunday, April 6, 1986.

A State of California collision report indicates that the 
appellant was involved in a single motor vehicle accident on 
April 6, 1986 at 10:25 P.M.  According to the report, the 
appellant was the sole occupant of the vehicle at the time of 
the accident.  The accident occurred northbound on Interstate 
5, near county road 103, near Woodland.  

The appellant received emergency medical treatment soon after 
the accident and was diagnosed as having a closed head 
injury.  He was admitted into the hospital and was discharged 
May 5, 1986.

In April 1997 the appellant filed a claim for service 
connection for residuals of severe trauma to the head, 
including severe headaches, memory lapses, periodic blurred 
vision, periodic dizzy spells, residuals of tracheostomy, 
bilateral tinnitus, depression, inability to focus and 
concentrate, and a cognitive deficit.  On the application he 
stated that he was on drill status with the Army National 
Guard, and that he had just left a unit meeting and was on 
his way to his civilian job when the accident occurred.

In February 1998 the RO denied service connection for 
residuals of severe trauma to the head on the basis that the 
appellant did not submit evidence necessary to establish a 
well-grounded claim.  In his notice of disagreement the 
appellant stated that he was traveling home from being on 
active duty status when the accident occurred.

The appellant submitted a written statement in March 1998 
from an individual with whom he had served in which the 
individual stated that the appellant was a member of his 
communications team when the accident occurred.  He stated 
that to the best of his recollection the appellant was 
returning home from a weekend drill when he had the accident.

In a February 1999 statement to the RO, the appellant stated 
that at the time of the accident on Sunday, April 6, 1986, he 
was due to report for work at his civilian job at 9:00 A.M. 
Monday, April 7, 1986.  He stated that he was on his way to a 
mobile home, located on the work site, where workers sleep 
for the evening and report to work the next morning.  He 
further stated that his drill hours on Sunday, April 6, 1986, 
were from 8:00 A.M. to 4:30 P.M.  He said that following his 
guard duty he dropped off two fellow guard members at their 
homes and visited with each of their families.  He also 
stated that it is likely that he stopped for dinner prior to 
the accident.

Criteria

Service connection will be granted for any disease or injury 
incurred in or aggravated by active military naval or air 
service whether in wartime or in peacetime.  38 U.S.C.A. §§  
1110, 1131.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under condition other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Active duty, inter alia, means full-time duty in the Armed 
Forces, other than active duty for training.  A person 
discharged or released from a period of active duty, shall be 
deemed to have continued on active duty during the period of 
time immediately following the date of such discharge or 
release from such duty determined by the Secretary concerned 
to have been required for him or her to proceed to his or her 
home by the most direct route, and, in all instances, until 
midnight of the date of such discharge or release.  38 
U.S.C.A. §§ 101(21), 106(c); 38 C.F.R. § 3.6(b).

Active duty for training, inter alia, means full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Inactive duty training, inter alia, means duty (other than 
full-time duty) prescribed for Reserves by the Secretary 
concerned under 37 U.S.C. 206 or any other provision of law.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(c).

Any individual who, when authorized or required by competent 
authority, assumes an obligation to perform active duty for 
training or inactive duty training; and who is disabled from 
an injury incurred while proceeding directly to or returning 
directly from such active duty for training or inactive duty 
training, shall be deemed to have been on active duty for 
training or inactive duty training, as the case may be.  VA 
will determine whether such individual was so authorized or 
required to perform such duty, and whether the individual was 
disabled from injury so incurred.  In making such 
determination, there shall be taken into consideration the 
hour on which the individual began to proceed or return; the 
hour on which the individual was scheduled to arrive for or 
ceased to perform such duty; the method of travel employed; 
the itinerary; the method in which the travel was performed; 
and the immediate cause of disability.  Whenever any claim is 
filed alleging that the claimant is entitled to benefits by 
reason of this subsection, the burden of proof shall be on 
the claimant.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e) 
(emphasis added).

Analysis

The appellant contends that he suffers from residuals of 
severe head trauma as a result of a motor vehicle accident 
that occurred while he was in active service.  After a 
careful review of all the evidence of record, however, the 
Board finds that the appellant has failed to establish that 
he was in active service at the time of the motor vehicle 
accident on April 6, 1986, at 10:25 P.M.

As a preliminary matter it is noted that in accordance with 
38 U.S.C.A. § 106, VA has the authority to determine whether 
the veteran was in active service, including inactive duty 
training, at the time the claimed injury occurred.  The 
United States Court of Appeals for Veteran Claims (formerly 
the Court of Veterans Appeals) (Court) has held that 
regulations prescribed by the Secretary of VA governing 
requirements for establishing service for VA benefits 
purposes require military service department verification of 
the veteran's service.  See Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  In a subsequent case involving 
the issue of a reservist's status at the time an injury was 
incurred, the Court specifically held that "only official 
service department records can establish if and when an 
individual was serving on active duty, active duty for 
training, or inactive duty training."  Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).

Records received from the Army National Guard establish that 
the appellant's status prior to the motor vehicle accident on 
April 6, 1986, was inactive duty training.  The remaining 
evidence indicates that the inactive duty training ended at 
4:30 P.M., and that although the appellant was in travel 
status when he left his Army National Guard drill, he was not 
returning directly from the inactive duty training when the 
injury occurred at 10:25 P.M.  He stated that after departing 
from his Army National Guard drill he visited with the 
families of the two fellow guard members, whom he had taken 
home, and that he thereafter stopped for dinner.  He said his 
intention that night was to stay overnight at his civilian 
job in order to be present at work the next morning.  His 
return from inactive duty training cannot be construed as 
"returning directly from" the training primarily because of 
the intervention of his visit with friends, stopping for 
dinner, the length of time between his departing from duty 
and the time of the accident, and the evidence that he was 
going to his civilian job, not his home, when the injury 
occurred.  Unlike the statute pertaining to full-time active 
duty, the active service status based on inactive duty 
training does not extend to midnight on the day of travel.  
38 U.S.C.A. § 106(c); 38 C.F.R. § 3.6(b).

The burden of proving military status, in this instance, is 
upon the appellant.  38 U.S.C.A. § 106(d); 38 C.F.R. 
§ 3.6(e).  Although he was asked on several occasions to 
submit military records of the line of duty investigation, he 
did not do so, and the available evidence indicates that the 
National Guard determined that the accident did not occur in 
the line of duty.

Because the appellant has failed to establish that he was in 
inactive duty training status at the time he sustained the 
claimed injury, he has not shown that he has the status of a 
"veteran" for VA benefits purposes.  See Mercado-Martinez v. 
West, 
11 Vet. App. 415 (1998) (in order to establish basic 
eligibility based on National Guard service, the appellant 
must show that he was disabled from an injury incurred in or 
aggravated in the line of duty).  His claim of entitlement to 
service connection must, therefore, be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a 
claim should be denied as a matter of law if basic 
eligibility is not shown).  


ORDER

The claim of entitlement to service connection for residuals 
of severe trauma to the head, to include severe headaches, 
periodic dizzy spells, depression, memory lapses, inability 
to focus and concentrate, periodic blurred vision, tinnitus, 
cognitive deficit, and residuals of a tracheostomy is denied.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

